 


109 HR 4899 IH: Sail Only if Scanned Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4899 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Nadler (for himself, Mr. Oberstar, Mr. Brady of Pennsylvania, Mr. Payne, Mr. Weiner, Mr. Hastings of Florida, Mr. Sanders, Mr. Engel, Mrs. Maloney, Mr. Bishop of New York, Ms. Schwartz of Pennsylvania, Mr. DeFazio, and Mr. Honda) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To prohibit the entry of ocean shipping containers into the United States unless such containers have been scanned and sealed before loading on the vessel for shipment to the United States, either directly or via a foreign port. 
 
 
1.Short titleThis Act may be cited as the Sail Only if Scanned Act of 2006. 
2.Requirements relating to entry of ocean shipping containers into the United States 
(a)RequirementsSection 70116 of title 46, United States Code, is amended by adding at the end the following new subsection:  
 
(c)Requirements relating to entry of ocean shipping containers 
(1)In generalAn ocean shipping container may enter the United States, either directly or via a foreign port, only if— 
(A)the container is scanned with equipment that meets the standards established pursuant to paragraph (2)(A) and a copy of the scan is provided to the Secretary, and 
(B)the container is secured with a seal that meets the standards established pursuant to paragraph (2)(B),before the container is loaded on the vessel for shipment to the United States. 
(2)Standards for scanning equipment and seals 
(A)Scanning equipmentThe Secretary shall establish standards for scanning equipment required to be used under paragraph (1)(A) to ensure that such equipment uses the best-available technology, including technology to scan a container for radiation and density and, if appropriate, for atomic elements. 
(B)SealsThe Secretary shall establish standards for seals required to be used under paragraph (1)(B) to ensure that such seals use the best-available technology, including technology to— 
(i)detect any breach into a container; 
(ii)identify the time and place of such breach; 
(iii)notify the Secretary of such breach before the container enters the Exclusive Economic Zone of the United States; and 
(iv)track the time and location of the container during transit to the United States, including by truck, rail, or vessel. 
(C)Review and revisionThe Secretary shall review and, if necessary, revise the standards established pursuant to subparagraphs (A) and (B) not less than once every two years. 
(D)DefinitionIn subparagraph (B), the term Exclusive Economic Zone of the United States has the meaning given the term Exclusive Economic Zone in section 2101(10a) of this title.. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out section 70116(c) of title 46, United States Code, as added by subsection (a) of this section, such sums as may be necessary for fiscal year 2007 and each subsequent fiscal year.  
(c)Regulations; effective date 
(1)Regulations 
(A)Interim final ruleThe Secretary of Homeland Security shall issue an interim final rule as a temporary regulation to implement section 70116(c) of title 46, United States Code, as added by subsection (a) of this section, not later than 90 days after the date of the enactment of this section, without regard to the provisions of chapter 5 of title 5, United States Code. 
(B)Final ruleThe Secretary shall issue a final rule as a permanent regulation to implement section 70116(c) of title 46, United States Code, as added by subsection (a) of this section, not later than one year after the date of the enactment of this section, in accordance with the provisions of chapter 5 of title 5, United States Code. The final rule issued pursuant to that rulemaking may supersede the interim final rule issued pursuant to subparagraph (A).   
(2)Effective dateThe requirements of section 70116(c) of title 46, United States Code, as added by subsection (a) of this section, apply with respect to any ocean shipping container entering the United States, either directly or via a foreign port, beginning one year after the date of the enactment of this Act. 
 
